Citation Nr: 1200104	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  94-03 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York


THE ISSUE

Entitlement to an earlier effective date for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to May 1969.  

The above issue was remanded to the Board of Veterans' Appeals (Board) by the United States Court of Appeals for Veterans Claims (Court) in March 2010.  The Board remanded the matter for development in February 2011 and the case has now been returned for further appellate action.


FINDING OF FACT

In March 1992, the RO granted service connection for PTSD effective April 16, 1991; the Veteran was notified of this determination in a letter that month that included a notice of procedural and appellate rights.  A timely appeal as to the effective date of the grant was not received.


CONCLUSION OF LAW

The freestanding claim for an earlier effective date for the grant of service connection for PTSD is not authorized by law.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011); Rudd v. Nicholson, 20 Vet. App. 296 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

As will be explained below, the claim for an earlier effective date lacks legal merit.  As the law, and not the facts, is dispositive of this claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).  

During the course of the Veteran's appeal regarding the disability ratings assigned for PTSD, it was noted that if VA had considered a January 1990 claim for nonservice-connected pension as a claim for service connection for PTSD the effective date of the grant of service connection could have been earlier.  The issue of entitlement to an earlier effective date for the grant of service connection for PTSD was then remanded to the Board.  It is noted that VA had not previously denied a claim for an earlier effective date; hence, there was no notice of disagreement, statement of the case, or substantive appeal relating to such a claim.  

Service connection was granted for PTSD by a March 1992 rating decision, and an effective date of April 16, 1991 was assigned.  The Veteran was notified of this decision by way of a March 19, 1992 letter.  Regardless of whether the claim resulting in the award of benefits was filed in January 1990 or April 1991, the matter was decided by VA in March 1992 and an effective date of April 16, 1991 was assigned for the grant of service connection for PTSD.  At that time, the Veteran had an opportunity to appeal the effective date assigned for the grant of service connection for PTSD.  The opportunity to file an appeal and the time limit in which to do so is in no way affected by the date of claim.  See 38 C.F.R. § 20.302 (allowing one year from the date notice of a determination is mailed to file an appeal).  In this case, while the Veteran appealed the disability rating assigned for PTSD he did not timely file an appeal as to the effective date of the grant of service connection for PTSD.  

A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if an appeal is not perfected as prescribed in Rule 302 (§ 20.302).  38 C.F.R. § 20.1103.  Except in the case of simultaneously contested claims, a claimant, or his or her representative, must file a notice of disagreement with a determination by the agency of original jurisdiction within one year from the date that the agency mails notice of the determination to him or her.  38 C.F.R. § 20.1103.  In this case, the Veteran had until March 19, 1993 to appeal the assigned effective date.  A notice of disagreement is a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  38 C.F.R. § 20.201 (2011).  While special wording is not required, the notice of disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  Id.  

In June 1992, the Veteran submitted a letter titled "Notice of Disagreement," which stated "I emphatically disagree with your service connected disability compensation rating regarding my post-traumatic stress disorder; date rendered March 18, 1992."  This statement cannot be reasonably construed as disagreeing with the assigned effective date.  The Veteran clearly demonstrates his desire to appeal the assigned disability rating but makes no mention of the effective date.  

In June 1992 and September 1992 statements the Veteran requests consideration for additional benefits due to hospitalization.  These statements do not express any disagreement with the assigned effective date or a desire for appellate review.  

The Veteran's substantive appeal (regarding the assigned disability rating) was received on March 19, 1993, one year after he was notified of the grant of service connection for PTSD.  In the substantive appeal, the Veteran requested "entitlement to an increased evaluation for my service-connected posttraumatic stress disorder" and that "[a]ny reasonable doubt involving my claim particularly with regard to the degree of disability should be resolved in my favor."  The substantive appeal and attached forms do not indicate a disagreement with the effective date assigned for the grant of service connection. 

Simply put, none of the evidence submitted by the Veteran and/or his representative within one year following the notice of the March 1992 rating decision constituted a notice of disagreement as to the assigned effective date for the grant of service connection for PTSD as none of these documents can be reasonably construed as disagreeing with the assigned effective date.  Thus, a timely notice of disagreement was not received regarding the effective date assigned for the grant of service connection for PTSD and the March 1992 rating decision became final as to the assigned effective date.  See 38 C.F.R. §§ 20.302, 20.1103.

The Board notes that the filing of additional evidence after receipt of notice of an adverse determination does not extend the time limit for initiating an appeal from that determination.  See 38 C.F.R. § 20.304 (2011).  However, new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2011).  In this case, new and material evidence was not received prior to the expiration of the appeal period. 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In the time period between the March 1992 rating decision and the expiration of the appeal period, the Veteran did submit additional evidence.  Most of this evidence was in reference to disabilities other than PTSD.  Some records indicated PTSD treatment after the assigned effective date.  An undated VA neurology consultation note shows a history of PTSD.  None of this evidence is material to the assigned effective date.  Even if the evidence showed psychiatric treatment prior to the assigned effective date, similar evidence was of record at the time of the March 1992 rating decision.  For example, a November 1988 VA report of psychological evaluation showed a diagnosis of PTSD.  This report was received in May 1991.  Thus, any new medical records were unrelated to the PTSD claim, irrelevant, or cumulative and redundant of the evidence of record in March 1992.  New and material evidence relating to the effective date assigned for the grant of service connection for PTSD was not received between the March 1992 rating decision and the expiration of the appeal period.  See 38 C.F.R. § 3.156(a).  

In this case, a March 1992 decision awarded granted service connection for PTSD effective April 16, 1991.  A timely appeal was not received as to the effective date of the grant of service connection.  The March 1992 decision is final as to the assigned effective date.  The current claim represents a free standing earlier effective date claim which is challenging a prior final decision.  The Court has held that a claimant may not challenge a decision that has become final due to his failure to appeal it.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) ("Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded."); see also Sutton v. Nicholson, 20 Vet. App. 419, 424-25 (2006) (holding that, where the appellant receives notice of a decision and a fair opportunity to appeal it, there is no basis to abate the finality of the decision).  

In Rudd v. Nicholson, the Court held that VA claimants may not properly file, and VA has no authority to adjudicate, a freestanding claim for an earlier effective date in an attempt to overcome the finality of an unappealed RO decision.  See Rudd, 20 Vet. App. 296, 299-300 (2006).  The Court reasoned that allowing such claims would vitiate the rule of finality.  Id. at 300.  

Here, the current claim for entitlement to an earlier effective date for the grant of service connection for PTSD was raised after the March 1992 decision became final as to the assigned effective date, and a claim alleging clear and unmistakable error in a prior decision has not been raised or adjudicated.  Accordingly, the current claim for an earlier effective date for the grant of service connection for PTSD is a free-standing earlier effective date claim, and the Board must dismiss the appeal.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where law and not evidence is dispositive, claim should be denied or appeal terminated because of lack of legal merit or lack of entitlement under law).


ORDER

The appeal for an earlier effective date for the grant of service connection for PTSD is dismissed.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


